MEMORANDUM **
Wanda E. Smith-Jeter appeals pro se the district court’s summary judgment for the police department in Smith-Jeter’s 42 U.S.C. § 1983 action alleging that responding officers discriminated against her based on her mental disability in violation of Title II of the Americans with Disabilities Act (“ADA”), 42 U.S.C. § 12132. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo, Jesinger v. Nevada Fed. Credit Union, 24 F.3d 1127, 1130 (9th Cir.1994), and we affirm.
Compensatory damages are not available under Title II of the ADA absent a showing of discriminatory intent. Ferguson v. City of Phoenix, 157 F.3d 668, 674 (9th Cir.1998). Because Smith-Jeter failed to raise a genuine issue of material fact as to whether the officers who came to her house in response to her 9-1-1 calls acted with intent to discriminate, the district court properly granted summary judgment for the police department. See id.; Jesinger, 24 F.3d at 1130.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.